t c memo united_states tax_court caren c hare petitioner v commissioner of internal revenue respondent docket no 5867-14l filed date caren c hare pro_se inga c plucinski-holbrook and charles b burnett for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 and sec_6330 of a determination by all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the internal_revenue_service irs or respondent to sustain the filing of a notice_of_federal_tax_lien nftl respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to sustain this collection action was proper as a matter of law we will grant the motion background the following facts are based on the parties’ pleadings and the affidavits and exhibits attached to the pleadings and respondent’s motion see rule b petitioner resided in utah when she filed her petition the tax_liabilities at issue consist solely of penalties imposed under sec_6702 for the submission of frivolous tax returns the sec_6702 penalty is an assessable penalty sec_6703 the irs determined that petitioner had filed a total of frivolous returns original or amended for tax_year sec_2002 through as authorized by sec_6702 the irs assessed a dollar_figure penalty for each frivolous_return for a total of dollar_figure petitioner challenges the irs’ collection efforts with respect to these unpaid tax_liabilities in date petitioner filed a delinquent but apparently accurate return for the irs had previously assessed a tax_liability for based on a substitute for return when it received the return filed in date it abated the assessment previously made three months later petitioner filed an amended_return for that reflected zero income and zero tax due claiming a refund for the full amount of tax withheld and prior payments made in date petitioner filed a second amended_return for again reflecting zero income and zero tax due the irs ruled both of these zero returns frivolous and assessed two dollar_figure penalties against petitioner under sec_6702 see revrul_2004_34 2004_1_cb_619 informing taxpayers that t he zero return position has no merit and is frivolous and warning that filing such returns may subject taxpayers to civil and possibly criminal penalties in date petitioner filed a delinquent_return for that similarly reflected zero income and zero tax due and claimed a refund for the full amount of tax withheld from her paychecks the irs ruled this return frivolous and assessed a dollar_figure penalty against her under sec_6702 in date petitioner filed delinquent returns for and that again reflected for each year zero income and zero tax due and claimed re- funds for the full amounts of tax withheld the irs ruled these returns frivolous petitioner’s income_tax_liability for plus additions to tax and penalties under sec_6651 and sec_6662 were adjudicated by a stipulated decision of this court in hare v commissioner dkt no date and assessed for each return a dollar_figure penalty against her under sec_6702 in date petitioner filed an amended_return for that again re- flected zero income and zero tax due and claimed a refund for the full amount of tax withheld the irs ruled this return frivolous and assessed a dollar_figure penalty against her under sec_6702 in date petitioner filed a delinquent_return for that again reflected zero income and zero tax due and claimed a refund for the full amount of tax withheld the irs ruled this return frivolous and assessed a dollar_figure penalty against her under sec_6702 petitioner filed a timely and apparently accurate return for and paid the tax due shown on that return in date she filed an amended_return for that again reflected zero income and zero tax due and claimed a refund for the full amount of tax withheld and prior payments made the irs ruled this return frivolous and assessed a dollar_figure penalty against her under sec_6702 in response to the assessment of these frivolous_return penalties petitioner in date sent the irs a letter and set of documents making various frivolous arguments she included with this package a second amended_return for that again reflected zero income and zero tax due the next month she sent the irs another set of documents making more frivolous arguments she included with this package a third amended_return for that again reflected zero income and zero tax due the irs ruled both amended returns frivolous and assessed two dollar_figure penalties against her under sec_6702 petitioner filed a timely return for that again reflected zero income and zero tax due and claimed a refund for the full amount of tax withheld the irs ruled this return frivolous and assessed a dollar_figure penalty against her under sec_6702 on date in an effort to collect these outstanding liabilities the irs sent petitioner a notice_of_federal_tax_lien filing and your right to a hear- ing petitioner timely submitted a form request for a collection due pro- cess or equivalent_hearing erroneously listing her income_tax liabili- ties rather than the assessed frivolous-submission penalties as the subject of the hearing the irs treated this as a request for a cdp hearing with respect to the frivolous-submission penalties the case was assigned to a settlement officer so from the irs appeals_office in las vegas on date the so wrote petitioner to schedule a telephone cdp hearing for date the so notified petitioner that the documents and arguments she had previously submitted to the irs were frivolous and that she would not be permitted to raise further frivolous arguments during the hearing prior to the scheduled cdp hearing petitioner corresponded with the so by telephone and in writing submitting a set of documents that the so determined to raise solely frivolous arguments on date petitioner and the so participated in the scheduled cdp hearing during the course of which petitioner raised solely frivolous arguments at this point the so reviewed the administrative file and confirmed that the frivolous-submission penalties had been properly assessed and that all require- ments of applicable law and administrative procedure had been met the so determined that petitioner had not properly raised at the cdp hearing her underlying liabilities for these penalties because she had advanced solely frivolous arguments the so accordingly closed the case and on date sent petitioner a notice_of_determination sustaining the nftl filing petitioner filed a timely petition for review in this court as her explana- tion of her disagreement with the irs determination and of the facts on which she relied she referred to an attached 18-page document captioned request to take judicial_notice pursuant to fre this document which appears to have been drawn from the internet consists of familiar tax-protester arguments cast in boilerplate legalese the document had blank spaces for insertion of the tax- payer’s name and tax years involved petitioner inserted by hand in those spaces her name and tax years this document bears no relationship to the facts of this case and sets forth no allegations of error on the part of the irs this case was calendared for trial at the court’s trial session in salt lake city on date on date respondent moved for summary_judgment by order dated date we ordered petitioner to respond to the irs motion by date our order informed petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner did not respond to this court’s order on date we struck the case from the salt lake city trial session in order to give consideration to respondent’s motion for summary_judgment on date the court received a letter from petitioner in which she stated at this time i request extension on my court date of date i have never received the information that they say i have received for my defense i ask that you resubmit information that they say has been sent to me because i have not received they said they sent information and had to be received back by date last i knew court date was on the 14th i ask for at least six month extension so i can decide what to do this letter does not constitute a good-faith response to the irs motion for summary_judgment discussion rule b provides that f or failure of a petitioner to comply with these rules or any order of the court the court may dismiss a case at any time and enter a decision against the petitioner rule governing summary_judgment provides that w hen a motion for summary_judgment is made and supported an adverse_party may not rest upon the mere allegations or de- nials of such party’s pleading but such party’s response must set forth speci- fic facts showing that there is a genuine dispute for trial rule d if the adverse_party does not so respond then a decision if appropriate may be entered against such party ibid petitioner did not comply with this court’s order dated date she did not reply to the irs motion for summary_judgment and she has not com- plied with this court’s rules all the contentions she has advanced are frivolous we accordingly deem it appropriate to grant respondent’s motion for summary_judgment and enter a decision against petitioner under rule d see 115_tc_554 schlussel v commissioner tcmemo_2013_185 richards v commissioner tcmemo_2013_171 sec_6673 authorizes the imposition of a monetary penalty in an amount up to dollar_figure whenever it appears to this court that a taxpayer has insti- tuted or maintained tax_court proceedings primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir salzer v commissioner tcmemo_2014_188 petitioner’s initial filing in this case consisted of a boilerplate amalgam of well-trodden tax-protester arguments with no relevance to the actual facts of this case her only other communication with this court was an untimely and incom- prehensible letter demanding a continuance it seems clear to us that petitioner has instituted this proceeding solely for the purpose of delaying the collection of her federal tax_liabilities and we would be justified in imposing a sec_6673 penalty for that reason however because petitioner litigated a previous case in this court without apparent incident we instead offer a warning petitioner is admonished to refrain from advancing frivolous arguments in any future filings she may make in this court because the court is unlikely to show leniency next time failure to heed this warning may lead to the imposition of a substantial monetary penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
